Title: To George Washington from Alexander Hamilton, 25 March 1783
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir
                            Phila. March 25th 1783
                            
                        
                        The inclosed I write more in a public than in a private capacity—Here I write as a citizen zealous for the
                            true happiness of this country—as a soldier who feels what is due to an army which has suffered every thing and done much
                            for the safety of America.
                        I sincerly wish ingratitude was not so natural to the human heart as it is—I
                            sincerely wish there were no seeds of it in those who direct the councils of the United States. But while I urge the army
                            to moderation, and advise Your Excellency to take the direction of their discontents, and endeavour to confine them within
                            the bounds of duty, I cannot as an honest man conceal from you, that I am afraid their distrusts have too much foundation.
                            Republican jealousy has in it a principle of hostility to an army whatever be their merits, whatever be their claims to
                            the gratitude of the community. It acknowleges their services with unwillingness and rewards them with reluctance. I feel
                            this temper, though smothered with great care, involuntarily breaking out upon too many occasions—I often feel a
                            mortification, which it would be impolitic to express, that sets my passions at variance with my reason. Too many I
                            perceive, if they could do it with safety or colour, would be glad to elude the just pretensions of
                            the army—I hope this is not the prevailing disposition.
                        But supposing the Country ungrateful what can the army do? It must submit to its hard fate To seek redress
                            by its arms would end in its ruin. The army would moulder by its own weight and for want of the means of keeping
                            together—the soldiery would abandon their officers—There would be no chance of success without having recourse to means
                            that would reverse our revolution I make these observations not that I imagine Your Excellency can want motives to
                            continue your influence in the path of moderation; but merely to show why I cannot myself enter into the views of coercion
                            which some Gentlemen entertain for I confess could force avail I should almost wish to see it employed. I have an
                            indifferent opinion of the honesty of this country, and ill-forebodings as to its future system.
                        Your Excellency will perceive I have written with sensations of chagrine and will make allowance for
                            colouring; but the general picture is too true—God send us all more wisdom. I am with very sincere respect Yr Excellys
                            Obed. servt
                        
                            A. Hamilton
                        
                    